DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devin P. Claerbout on 07/07/2022.
The application has been amended as follows: 
Amendment to the claims:

 	Claim 5, line 4 “each valve body engagement surface” should be amended to –each said valve body engagement surface–
 	Claim 6, line 3 “each tab” should be amended to –each said tab– 
 	Claim 6, line 3 “a locating block” should be amended to –the locating block–
 	Claim 6, line 4 “each solenoid engagement surface” should be amended to –each said solenoid engagement surface–
 	Claim 7, line 1 “each tab” should be amended to –each said tab–
 	Claim 7, line 2 “each tab” should be amended to –each said tab–
   	Claim 8, line 1 “each tab” should be amended to –each said tab–
 	Claim 10, line 3 “each tab” should be amended to –each said tab–
 	Claim 15, line 2 “the tab” should be amended to –the pair of tabs–
	Claim 16, line 2 “the tab” should be amended to –the pair of tabs–
	Claim 17, line 4 “each tab” should be amended to –each said tab– 	
 	Claim 17, line 4 “the bend” should be amended to –the arcuate bend–
 	Claim 17, line 5 “each tab” should be amended to –each said tab–
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631